In an action to recover damages for personal injuries and wrongful death, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), entered December 27, 2007, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendants established, prima facie, their entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact (see generally Vehicle and Traffic Law § 1141). Accordingly, the Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint. Rivera, J.P., Balkin, Leventhal and Lott, JJ., concur. [See 2007 NY Slip Op 34236(U).]